        Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 1 of 48




                             UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO



 RONALD SCOTT EDDINGTON,

              Petitioner,                              Case No. 1:19-cv-00291-REB

        vs.                                            MEMORANDUM DECISION
                                                       AND ORDER
 JOSH TEWALT, IDOC Director,

              Respondent.




       Petitioner Ronald Scott Eddington (“Petitioner,” “Eddington,” or “Ron”) filed a

Petition for Writ of Habeas Corpus challenging his state court conviction. (Dkt. 1.)

Respondent Josh Tewalt (“Respondent”) has filed a Response. The Petition is now fully

briefed and ripe for adjudication. (Dkts. 1, 12, 14, 17.) All named parties have consented

to the jurisdiction of a United States Magistrate Judge to enter final orders in this case.

(Dkt. 6.) See 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.

       The Court takes judicial notice of the records from Petitioner’s state court

proceedings, which have been lodged by the parties. See Fed. R. Evid. 201(b); Dawson v.

Mahoney, 451 F.3d 550, 551 (9th Cir. 2006). Having carefully reviewed the record,

including the state court record, the Court finds that the parties have adequately presented

the facts and legal arguments in the briefs and record and that oral argument is


MEMORANDUM DECISION AND ORDER - 1
          Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 2 of 48




unnecessary. See D. Idaho L. Civ. R. 7.1(d). Accordingly, the Court enters the following

Order.


                                              BACKGROUND

         The Idaho Court of Appeals set forth the facts supporting Petitioner’s Idaho state

court convictions of second degree kidnaping and aggravated assault with a deadly

weapon against victim Carrie Eddington, his ex-wife (“Carrie”), as follows:

                        On August 9, 2013, Eddington broke into his ex-wife's
                home, held her at gunpoint, and threatened to kill both
                himself and his ex-wife. Once Eddington left the house, the
                ex-wife called her father, who then called the police. The
                State charged Eddington with second degree kidnapping
                pursuant to Idaho Code § 18-4503, burglary pursuant to I.C. §
                18-1401, aggravated assault pursuant to I.C. § 18-905(a), and
                using a deadly weapon in the commission of a felony
                pursuant to I.C. § 19-2520. Eddington retained private
                counsel. Soon after Eddington was charged, his mother was
                charged with witness intimidation, I.C. § 18-2604. The charge
                stemmed from a letter Eddington's mother wrote to her ex-
                daughter-in-law about Eddington's charges.[1] Eddington's
                trial counsel then agreed to represent Eddington's mother.

                        Eddington pled guilty to second degree kidnapping and
                aggravated assault, and the remaining charges were dismissed
                as the result of a plea agreement. Eddington was sentenced on
                March 17, 2014. During the sentencing hearing, the State put
                several witnesses on the stand. The witnesses most relevant to
                the post-conviction proceedings were Eddington's ex-wife,
1
  The letter from Petitioner’s mother to the victim, in part, stated: “We know the decision about [the
Petitioner’s] future is in your hand, Carrie. We know you will do what is best for you and the children.
This frightening event will be put to rest in your mind in time but the children have to live the humiliation
of having their father in prison for the rest of their lives. How do they explain that to people? How does
[your 12-year-old son R.E.] tell his buddies where the father he adores is living? Our greatest wish would
be that the charges would be dropped and he could get the psychological help he needs....” (Footnote not
in original; see letter at State’s Lodging E-1, p. 251.)

MEMORANDUM DECISION AND ORDER - 2
        Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 3 of 48




              the ex-wife's father, the detective who responded to the scene
              of the crime, and a forensic psychologist. The district court
              then imposed a unified sentence of twenty-two years, with ten
              years determinate, for second degree kidnapping and a
              concurrent unified sentence of five years, with five years
              determinate, for aggravated assault. On March 18, 2014,
              Eddington's mother's charge was dismissed.

       (State’s Lodging D-5, pp. 1-2.)

       Petitioner’s judgment of conviction was entered on March 13, 2014. (State’s

Lodging A-2, pp. 107-08.) Petitioner filed a direct appeal, but voluntarily dismissed it.

(State’s Lodging B-2.) He next filed a post-conviction action through counsel, which was

summarily dismissed. (State’s Lodgings C-1 to C-2.) The Idaho Court of Appeals

remanded four of Petitioner’s ineffective assistance of trial counsel claims for an

evidentiary hearing. (State’s Lodging D-5.) After a hearing was held by Judge Lynn

Norton (the same judge who presided over Petitioner’s original criminal case),

Petitioner’s claims were denied and dismissed. (State’s Lodgings E-1 to E-3.) Dismissal

was affirmed on appeal, and the Idaho Supreme Court denied Petitioner’s petition for

review. (State’s Lodgings F-1 to F-8.) Petitioner now seeks federal habeas corpus relief.

                                  PETITIONER’S CLAIMS

       In the Petition for Writ of Habeas Corpus, Petitioner brings four Sixth Amendment

ineffective assistance of trial counsel claims: first, that trial counsel had an actual conflict

of interest when he represented both Petitioner and his mother simultaneously on related

criminal charges; second, that trial counsel pressured Petitioner into pleading guilty


MEMORANDUM DECISION AND ORDER - 3
        Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 4 of 48




because of the conflict of interest; third, that trial counsel failed to investigate the

discovery he obtained in the case, namely, he failed to listen to the audio recordings of

police interviews of Petitioner’s ex-wife; and fourth, because of the conflict of interest,

counsel failed to prepare adequately for sentencing, namely, he failed to cross-examine

his ex-wife with a police interview transcript, emails, and other evidence that tended to

controvert her victim statement about Petitioner’s alleged violent and harassing behavior

in their past relationship.

                                      STANDARDS OF LAW

   1. AEDPA Deferential Review Standard

   Federal habeas corpus relief may be granted where a petitioner “is in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2254(a). A challenge to a state court judgment that addressed the merits of any federal

claims is governed by Title 28 U.S.C.§ 2254(d), as amended by the Anti-terrorism and

Effective Death Penalty Act of 1996 (“AEDPA”).

       The AEDPA limits relief to instances where the state court’s adjudication of the

petitioner’s claim:

               1.     resulted in a decision that was contrary to, or involved
                      an unreasonable application of, clearly established
                      Federal law, as determined by the Supreme Court of
                      the United States; or

               2.     resulted in a decision that was based on an
                      unreasonable determination of the facts in light of the
                      evidence presented in the state court proceeding.

MEMORANDUM DECISION AND ORDER - 4
        Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 5 of 48




28 U.S.C. § 2254(d). A federal habeas court reviews the state court’s “last reasoned

decision” in determining whether a petitioner is entitled to relief. Ylst v. Nunnemaker, 501

U.S. 797, 804 (1991).

       As to the facts, the United States Supreme Court has clarified “that review under §

2254(d)(1) is limited to the record that was before the state court that adjudicated the

claim on the merits.” Cullen v. Pinholster, 563 U.S. 170, 180 (2011); 28 U.S.C.

§2254(e)(2). This means that evidence not presented to the state court may not be

introduced on federal habeas review if a claim (1) was adjudicated on the merits in state

court and (2) the underlying factual determination of the state court is not unreasonable.

See Murray v. Schriro, 745 F.3d 984, 999 (9th Cir. 2014). In such case, a “determination

of a factual issue made by a State court shall be presumed to be correct,” and the

petitioner must show, by clear and convincing evidence, that the factual findings are not

just erroneous, but unreasonable, in light of the evidence presented to the state courts. 28

U.S.C. § 2254(e)(1); § 2254(d)(2).

       In Pizzuto v. Yordy, the Ninth Circuit reiterated the high standard for such a

showing:

                      Under § 2254(d)(2), we may not characterize a state
              court’s factual determinations as unreasonable “merely
              because [we] would have reached a different conclusion in
              the first instance.” Brumfield, 135 S. Ct. at 2277 (alteration in
              original) (quoting Wood v. Allen, 558 U.S. 290, 301, 130
              S.Ct. 841, 175 L.Ed.2d 738 (2010)). “Instead, § 2254(d)(2)
              requires that we accord the state trial court substantial

MEMORANDUM DECISION AND ORDER - 5
          Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 6 of 48




              deference.” Id. “If ‘[r]easonable minds reviewing the record
              might disagree about the finding in question, on habeas
              review that does not suffice to supersede the trial court’s ...
              determination.’” Id. (alterations in original) (quoting Wood,
              558 U.S. at 301, 130 S.Ct. 841).

947 F.3d 510, 530 (9th Cir. 2019).

       Where a petitioner contests the state court’s legal conclusions, including

application of the law to the facts, § 2254(d)(1) governs. That section consists of two

alternative tests: the “contrary to” test and the “unreasonable application” test.

       Under the first test, a state court’s decision is “contrary to” clearly established

federal law “if the state court applies a rule different from the governing law set forth in

[the Supreme Court’s] cases, or if it decides a case differently than [the Supreme Court]

[has] done on a set of materially indistinguishable facts.” Bell v. Cone, 535 U.S. 685, 694

(2002).

       Under the second test, to satisfy the “unreasonable application” clause of

§ 2254(d)(1) the petitioner must show that the state court—although it identified “the

correct governing legal rule” from Supreme Court precedent—nonetheless “unreasonably

applie[d] it to the facts of the particular state prisoner’s case.” Williams (Terry) v. Taylor,

529 U.S. 362, 407 (2000). “Section 2254(d)(1) provides a remedy for instances in which

a state court unreasonably applies [Supreme Court] precedent; it does not require state

courts to extend that precedent or license federal courts to treat the failure to do so as

error.” White v. Woodall, 572 U.S 415, 426 (2014).


MEMORANDUM DECISION AND ORDER - 6
        Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 7 of 48




       Though the source of clearly established federal law must come only from the

holdings of the United States Supreme Court, circuit precedent may be persuasive

authority for determining whether a state court decision is an unreasonable application of

Supreme Court precedent. Duhaime v. Ducharme, 200 F.3d 597, 600-01 (9th Cir. 1999).

However, circuit law may not be used “to refine or sharpen a general principle of

Supreme Court jurisprudence into a specific legal rule that th[e] [Supreme] Court has not

announced.” Marshall v. Rodgers, 569 U.S. 58, 64 (2013).

       Like the deference due to state court findings of fact, a federal court cannot grant

habeas relief simply because it concludes in its independent judgment that the state

court’s legal conclusions are incorrect or wrong; rather, the state court’s application of

federal law must be objectively unreasonable to warrant relief. Lockyer v. Andrade, 538

U.S. 63, 75 (2003); Bell v. Cone, 535 U.S. at 694. “A state court’s determination that a

claim lacks merit precludes federal habeas relief so long as ‘fairminded jurists could

disagree’ on the correctness of the state court’s decision.” Harrington v. Richter

(“Richter”), 562 U.S. 86, 101 (2011) (citing Yarborough v. Alvarado, 541 U.S. 652, 664

(2004)). The Supreme Court emphasized that “even a strong case for relief does not mean

the state court’s contrary conclusion was unreasonable.” Id. (internal citation omitted).

   2. De Novo Review Standard

       In some instances AEDPA deferential review under § 2254(d)(1) does not apply:

(1) if the state appellate court did not decide a properly-asserted federal claim, (2) if the



MEMORANDUM DECISION AND ORDER - 7
        Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 8 of 48




state court’s factual findings are unreasonable under § 2254(d)(2), or (3) if an adequate

excuse for the procedural default of a claim exists. In such instances, the federal district

court reviews the claim de novo. Pirtle v. Morgan, 313 F.3d 1160, 1167 (9th Cir. 2002).

As in the pre-AEDPA era, a district court reviewing a claim de novo can draw from both

United States Supreme Court and circuit precedent, limited only by the non-retroactivity

rule of Teague v. Lane, 489 U.S. 288 (1989).

       Under de novo review, if the factual findings of the state court are not

unreasonable, the Court must apply the presumption of correctness found in 28 U.S.C. §

2254(e)(1) to any facts found by the state courts. Pirtle, 313 F.3d at 1167. Contrarily, if a

state court factual determination is unreasonable, or if there are no state court factual

findings, the federal court is not limited by § 2254(e)(1). In such a case, the federal

district court may consider evidence outside the state court record, except to the extent

that § 2254(e)(2) might apply. Murray v. Schriro, 745 F.3d 984, 1000 (9th Cir. 2014).

   3. Ineffective Assistance of Counsel Standard of Law

       The clearly-established law governing a Sixth Amendment claim of ineffective

assistance of counsel is found in Strickland v. Washington, 466 U.S. 668 (1984).

Strickland dictates that, to succeed on an ineffective assistance claim, a petitioner must

show that (1) counsel’s performance was deficient in that it fell below an objective

standard of reasonableness, and that (2) the petitioner was prejudiced by the deficient

performance. Id. at 684.



MEMORANDUM DECISION AND ORDER - 8
        Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 9 of 48




       In assessing trial counsel’s performance under Strickland’s first prong, a

reviewing court must view counsel’s conduct at the time that the challenged act or

omission occurred, making an effort to eliminate the distorting lens of hindsight. Id. at

689. The court must indulge in the strong presumption that counsel’s conduct fell within

the wide range of reasonable professional assistance. Id.

       In assessing prejudice under Strickland’s second prong, a court must find that,

under the particular circumstances of the case, there is a reasonable probability that, but

for counsel’s errors, the result of the proceeding would have been different. Id. at 684,

694. A reasonable probability is one sufficient to undermine confidence in the outcome.

Id. at 694.

       A petitioner must establish both deficient performance and prejudice to prove an

ineffective assistance of counsel claim. 466 U.S. at 697. On habeas review, the court may

consider either prong of the Strickland test first, or it may address both prongs, even if

one is deficient and will compel denial. Id.

       The foregoing standard, giving deference to counsel’s decisionmaking, is the de

novo standard of review. Another layer of deference—to the state court decision—is

afforded under AEDPA. In giving guidance to district courts reviewing Strickland claims

on habeas corpus review, the United States Supreme Court explained:

                  The pivotal question is whether the state court’s
              application of the Strickland standard was unreasonable. This
              is different from asking whether defense counsel’s
              performance fell below Strickland’s standard. Were that the

MEMORANDUM DECISION AND ORDER - 9
       Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 10 of 48




              inquiry, the analysis would be no different than if, for
              example, this Court were adjudicating a Strickland claim on
              direct review of a criminal conviction in a United States
              district court. Under AEDPA, though, it is a necessary
              premise that the two questions are different. For purposes of §
              2254(d)(1), “an unreasonable application of federal law is
              different from an incorrect application of federal law.”
              Williams, supra, at 410, 120 S.Ct. 1495. A state court must be
              granted a deference and latitude that are not in operation
              when the case involves review under the Strickland standard
              itself.

   Richter, 562 U.S. at 112.

                       FACTS FROM EVIDENTIARY HEARING
                           RELEVANT TO ALL CLAIMS

       Upon remand of four ineffective assistance of counsel claims challenging trial

counsel Michael Bartlett’s performance, the state district court held an evidentiary

hearing. (State’s Lodgings E-1 to E-2.) The following evidence was presented, and the

state district court engaged in the following factfinding.

       The Petitioner confessed to police officers shortly after the crime occurred. The

confession greatly limited counsel’s ability to defend Petitioner at trial. (State’s Lodging

E-1, p. 259.) Bartlett recalled that Petitioner had “told police that he would accept what

[the victim] said as being accurate, as he didn’t have a complete recollection of the

event.” (State’s Lodging E-3, p. 21.)

       Petitioner originally pleaded not guilty to the four criminal charges, but later

entered into a plea agreement in which the State agreed to dismiss two of the charges if

he pleaded guilty to the remaining two. At the change of plea hearing, Petitioner

MEMORANDUM DECISION AND ORDER - 10
        Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 11 of 48




acknowledged that he had initialed each section of the guilty plea advisory form and that

he had signed and completed it correctly and truthfully. (State’s Lodging A-3, p. 13.) As

the factual basis for the plea, he admitted that he went into Carrie’s house in the “in the

middle of the night and confined her into her bedroom.” (Id., p. 17.) He admitted that he

had the intent to keep her there against her will, that he threatened to shoot her with a

gun, which is a “deadly weapon,” and that his threats created in her a well-founded fear

in that violence was imminent. (Id., pp. 18-19.)

       In contrast, at the post-conviction hearing, while Petitioner admitted that he signed

the guilty plea advisory form, he added, “I was threatened, though.” He testified that he

“essentially” lied on the form. After much waffling, he agreed that signing the form

without disclosing the alleged threats was the equivalent of lying to the sentencing judge

about not having been threatened to enter the plea agreement. (Id., pp. 165-67.)

       In support of his coerced plea claim, Petitioner testified at the post-conviction

evidentiary hearing that Mr. Bartlett became upset when Petitioner said he did not want

to plead guilty. Mr. Bartlett started yelling at him and told him, “Just sign the damn

thing.” (Id., p. 117.) Petitioner said, “I didn’t do these things.” (Id.) Mr. Bartlett

responded, “Then call your parents and tell them you need another $20,000 for your

defense.” (Id.) Then Mr. Bartlett said, “Look, your mom’s case is going to be dismissed

the day after you plead out tomorrow. You need to just sign the paper so we can move

forward with all this.” (Id., p. 118.) Later in their conversation, Petitioner said, “I’ll sign


MEMORANDUM DECISION AND ORDER - 11
        Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 12 of 48




your paper, but I’m going to stand up in the hearing and say I’m not guilty of these

things.” And Mr. Bartlett allegedly got “really mad” again, “stood up and pointed his

finger at [Petitioner,] and said, ‘You’re going to say exactly what I tell you to say at that

hearing, and you’re not going to change anything or things won’t go forward like they

should.’” (Id., p. 120.)

       The state district court found that, at the time of Petitioner’s representation,

Bartlett had been working with the law firm of Nevin, Benjamin, McKay & Bartlett for

about 20 years, and 99.9% of his work was criminal. Bartlett also taught criminal law

continuing education seminars. (State’s Lodging E-1, pp. 251-52.) In assessing the case,

Bartlett knew Petitioner confessed to police. Bartlett didn’t think the confession was

challengeable.

       While Petitioner suggested that they use a “whacked out on Ambien” defense,

Bartlett didn’t think that would be “an effective strategy at all,” citing all of the detailed

tasks Petitioner completed that evening with no difficulty—leaving his own house

without waking his current wife, driving to his ex-wife’s house, gaining entry to his ex-

wife’s house, loading his weapon, and then doing most of those tasks all over again in the

reverse order, ending with him getting back in bed with his wife as if he had never left.

(Id., pp. 201-02; 259-60.) Bartlett concluded there was a possibility of conviction on each

of the four counts, with the kidnapping count being the weakest. (Id., p. 205.)




MEMORANDUM DECISION AND ORDER - 12
        Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 13 of 48




       Responding to Petitioner’s allegations that Bartlett used coercive tactics to make

Petitioner plead guilty, Bartlett testified as follows.

                  Q.         And were there any problems communicating
                             with Mr. Eddington that day?
                  A.         I don’t recall any communication problems with
                             Ron that day, no.
                  Q.         Did Ron ever tell you he was absolutely not
                             going to plead guilty?
                  A.         No.
                  Q.         Did you blow up at Ron and shake your fingers
                             at him and tell him he was pleading guilty?
                  A.         Of course not.
                  Q.         Did Ron ever say, “Mr. Bartlett, I’ll sign your
                             paper, but I’m going to tell the judge I’m not
                             guilty?”
                  A.         No, of course not. If Ron had told me he didn’t
                             want to go forward or that he would say
                             something different in open court, then I would
                             have had a meaningful, thoughtful conversation
                             with him about what he wanted to do instead,
                             and we would have taken that course of action.
                             That would have been a foolish thing to do.
                  Q.         Did you ever point your finger at Mr. Eddington
                             and say, “You’re going to say exactly what I tell
                             you to say”?
                  A.         Of course not. That’s ridiculous.
                  Q.         Did you ever tell him, “You’re going to say
                             what I tell you to say” and ever allude to his
                             mother’s case?
                  A.         No, of course not.
                  Q.         Did you need Mr. Eddington’s plea to dismiss
                             Diana Eddington’s case?



MEMORANDUM DECISION AND ORDER - 13
        Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 14 of 48




                  A.         Diana Eddington’s case, as I indicated earlier,
                             was incredibly weak. I didn’t believe it would
                             ever get past preliminary hearing. I never for a
                             moment thought that they were connected in
                             any way, shape, or form.
(State’s Lodging E-2, pp. 221-22.)

       Bartlett went on to testify that he takes great pride in caring for his clients, that he

cared about Ron, and that if Ron had wanted to do something different, Bartlett would

have talked it through with him until they reached a conclusion about what they needed

to do. Bartlett clarified that there is a difference between a client saying, “I don’t want to

plead guilty,” and one saying, “I won’t plead guilty,” because no one wants to plead

guilty to a crime, but he believed Petitioner made the conscious choice, knowingly,

intelligently, and voluntarily to enter a plea. (Id., pp. 222-23.) “And, if any one of those

things hadn’t been present in my mind, I wouldn’t have wanted to go forward and I

wouldn’t have gone forward with the plea colloquy the next day,” testified Bartlett. (Id.,

p. 224.)

       As to the conflict of interest between Petitioner and his mother, Diana, Petitioner

alleged in post-conviction proceedings that Bartlett would have used Diana’s letter in

support of Petitioner or called her as a witness at sentencing but for Bartlett’s conflict in

trying to protect Diana’s case. Testifying on behalf of Petitioner at the post-conviction

hearing, Diana said that Bartlett told her the letter could negatively influence her own

case, so he wasn’t going to submit it in Petitioner’s sentencing proceedings. (State’s

Lodging E-2, pp. 42-43.)

MEMORANDUM DECISION AND ORDER - 14
       Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 15 of 48




       As to other aspects of the conflict claim, Diana admitted that, when Petitioner

phoned her from the jail, they never talked about Petitioner pleading guilty to aid in

getting her case dismissed. (Id., p. 49.) Diana admitted signing an affidavit that said: “Mr.

Bartlett repeatedly informed me that the charges against me were unfounded, and he

would get them dismissed.” (Id., p. 76.)

       In the “Order Dismissing after Evidentiary Hearing (on remand),” the state district

court found:

                       Petitioner’s testimony about Bartlett’s anger, threats
               and yelling on January 14, 2014 is simply not credible given
               the extensive conversations recorded between Petitioner and
               Bartlett and Bartlett’s extensive explanation about the
               importance of Petitioner making his own decision whether to
               enter a guilty plea. The guilty plea hearing and guilty plea
               form also show by a preponderance of the evidence that there
               was no covert plea agreement linking dismissal of Diana’s
               case with Ron’s guilty plea. While the Petitioner testified at
               the evidentiary hearing that he was lying at the plea hearing
               and that his testimony at the evidentiary hearing was more
               credible, the Court finds by a review of all of the evidence
               that the Petitioner’s testimony at the guilty plea hearing was
               the truth as supported by the record and that Petitioner’s
               testimony at the evidentiary hearing was not credible.

(State’s Lodging E-1, p. 263.)

       As to the non-submission of Diana’s letter at Petitioner’s sentencing hearing, the

court found:

                       Bartlett addressed Petitioner’s [mother’s letter], saying
               that it was absolutely intentional that he did not submit [it] to
               the Court. Bartlett testified that his representation of Diana
               did not limit his ability to represent Ron. He testified that

MEMORANDUM DECISION AND ORDER - 15
       Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 16 of 48




              Diana’s letter was inappropriate for submission as originally
              written because it talked about the effect of the case on the
              children without recognizing the Court could attribute the
              poor effects of the children to Ron’s behavior. It also
              contained a phrase about Carrie charging Diana with a felony
              and having a no contact order as blaming the victim or
              showing that the whole situation was made worse by Carrie.
              Bartlett testified he always asked anyone writing a letter of
              support to leave out any statement that seemed to blame the
              victim. Bartlett said that, in his experience, when someone
              close to a defendant blames the victim, the judge thinks that
              attitude mirrors [his] client’s thoughts and is ultimately
              unhelpful. So, he prefers letters of support that focus on good
              qualities. He testified having Diana testify at Petitioner’s
              sentencing hearing was never a consideration in Bartlett’s
              mind because he felt that it was a “particularly poor strategic
              decision” to let a parent, especially a mother, take the stand
              because a parent could very easily get walked into providing
              information that would be harmful to Ron. Bartlett testified
              that mothers don’t accept responsibility for their children’s
              crimes and that judges expect parents to love their children
              and want positive outcomes. Bartlett testified that, in his
              experience parents testifying at sentencing provided a big
              danger with limited benefit.

(State’s Lodging E-1, pp. 263-64.)

       After the evidentiary hearing, the state district court rejected all four of

Petitioner’s ineffective assistance of trial counsel claims. (State’s Lodging E-1, pp. 251-

272.) The court found that Petitioner never expressed that he felt he had to enter a guilty

plea to obtain dismissal of his mother’s case; Diana acknowledged that Petitioner never

told her that he felt he had to enter a guilty plea to get her case dismissed; and Diana

never told him that his guilty plea would bring about dismissal of her charge. The court

also found that Bartlett consistently advised Diana that her criminal charges would soon

MEMORANDUM DECISION AND ORDER - 16
       Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 17 of 48




be dismissed because there was no evidence that her email was intended to hurt the

victim—not because her charges were dependent upon Petitioner’s plea agreement. The

trial court also found that there was never any discussion among Bartlett and the two

prosecutors about a resolution in Petitioner’s case being tied to his mother’s case. (Id., pp.

252-56; 268-71.)

                          CLAIM 1: CONFLICT OF INTEREST

       Claim 1 is that Bartlett had a conflict of interest when he agreed to represent

Petitioner and Petitioner’s mother, Diana, at the same time. This claim was decided on

the merits by the Idaho Court of Appeals and by denial of the petition for review by the

Idaho Supreme Court; therefore, the Idaho Court of Appeals’ decision is entitled to

AEDPA deference. See Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018) (“[A] federal

court should ‘look through’ [an] unexplained decision to the last related state-court

decision that does provide a relevant rationale. It should then presume that the

unexplained decision adopted the same reasoning.”).

       Petitioner contends that there was a secret, off-the-record, plea agreement or

mutual understanding that his mother’s charge in the separate case would be dismissed

only if he accepted the state’s plea offer. (See State’s Lodging F-5, p.4; Dkt. 14, pp.8-16.)

This is why, Petitioner asserts, his mother’s preliminary hearing at which the charge

against her was dismissed was re-scheduled to a date after Petitioner’s case was resolved.




MEMORANDUM DECISION AND ORDER - 17
        Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 18 of 48




(Dkt. 14, pp.8-16.) In order to “protect” the dismissal of his mother’s charge, Petitioner

asserts, trial counsel coerced him into accepting the state’s plea offer. (Id.)

       For the reasons that follow, this claim will be denied.

   1. Conflict of Interest Standard of Law

       A criminal defendant has the right to be represented by conflict-free counsel under

the Sixth Amendment. Wood v. Georgia, 450 U.S. 261, 271 (1981). A “possible conflict

of interest” is created “that could prejudice either or both clients” when the same counsel

represents two defendants in criminal actions arising from the same set of facts. Burger v.

Kemp, 483 U.S. 776 (U.S. 1987). However, it is settled that “[r]equiring or permitting a

single attorney to represent codefendants, often referred to as joint representation, is not

per se violative of constitutional guarantees of effective assistance of counsel.” Id. at 783

(quoting Holloway v. Arkansas, 435 U.S. 475, 482 (1978)). To the contrary, “[i]n many

cases, a common defense gives strength against a common attack.” Id. (internal citations

and quotation marks omitted).

       The United States Supreme Court has made it clear that the mere “possibility of

conflict is insufficient to impugn a criminal conviction.” Cuyler v. Sullivan (“Sullivan”),

446 U.S. 335, 350 (1980). When a conflict is shown, prejudice is presumed only when (1)

“the defendant demonstrates that counsel actively represented conflicting interests”; and

(2) “an actual conflict of interest adversely affected his lawyer’s performance.” Burger,

483 U.S. at 73 (quoting Strickland, 466 U.S. at 692), and citing Sullivan, 446 U.S. at 348.


MEMORANDUM DECISION AND ORDER - 18
        Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 19 of 48




See also Mickens v. Taylor, 535 U.S. 162, 172-73 (2002) (rejecting the proposed rule of

automatic reversal of a conviction where there existed a conflict that did not affect

counsel’s performance).

       Therefore, a defendant who brings an attorney conflict of interest claim must

“show that potential conflicts impermissibly imperil[ed] his right to a fair trial.” Sullivan,

446 U.S. at 348 (internal citations omitted). The Sullivan Court provided the following

example of a conflict of interest that adversely affected the defendant’s trial:

                  In Glasser v. United States, [315 U.S. 60 (1942)], for
              example, the record showed that defense counsel failed to
              cross-examine a prosecution witness whose testimony linked
              Glasser with the crime and failed to resist the presentation of
              arguably inadmissible evidence. Id., at 72-75, 62 S.Ct. at
              465-467. The Court found that both omissions resulted from
              counsel’s desire to diminish the jury’s perception of a
              codefendant’s guilt. Indeed, the evidence of counsel’s
              “struggle to serve two masters [could not] seriously be
              doubted.” Id., at 75, 62 S.Ct., at 467. Since this actual conflict
              of interest impaired Glasser’s defense, the Court reversed his
              conviction.

446 U.S. at 348-49.

   2. Idaho Appellate Court Decision

       The Idaho Court of Appeals reviewed the conflict of interest claim as a federal

constitutional issue, citing to state law cases relying on Sullivan:

                  In support of Eddington's argument that trial counsel's
              joint representation created an actual conflict, Eddington
              points to numerous, diffuse facts including that his parents
              were paying for his defense; trial counsel expressed concern
              that the State might claim Eddington had aided and abetted

MEMORANDUM DECISION AND ORDER - 19
     Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 20 of 48




          his mother's witness intimidation; his presentence
          investigation report detailed his mother's conduct giving rise
          to her charge; the prosecutors communicated about the status
          of Eddington's case and his mother's case; his mother
          attended his sentencing hearing despite the existence of a “no
          contact order” prohibiting her from being near his ex-wife,
          who also attended the hearing; and his mother's charge was
          only dismissed after he pled guilty. Eddington argues the
          inferences from these facts clearly establish that his and his
          mother's cases were “linked,” making his guilty plea a
          condition of the dismissal of his mother's charge and
          adversely impacting his representation.

              We disagree. The district court correctly concluded that
          Eddington had failed to show an actual conflict of interest by
          a preponderance of the evidence. Among other things, the
          district court correctly found that there were never any
          discussions between the prosecutors and trial counsel about
          Eddington's case being linked to his mother's case; there were
          never any plea offers made linking the two cases together;
          there were no discussions between Eddington and his mother
          to support his claim that their cases were “linked”; and
          Eddington never stated during sentencing that he was
          pleading guilty so the prosecution would dismiss his mother's
          case. Further, there is no evidence trial counsel was biased in
          favor of Eddington's mother, despite her payment of
          Eddington's legal fees.

             Eddington's argument on appeal places significant focus
          on the fact that his mother's dismissal occurred after his guilty
          plea. In particular, he challenges as inaccurate the district
          court's finding that “it was [trial counsel] who requested
          [Eddington's mother's charge] be dismissed after
          [Eddington's] sentencing so that the No Contact Order
          between the [ex-wife] and [the mother] remained in place to
          avoid [the mother] from further upsetting the [ex-wife] before
          [Eddington's] sentencing.” Eddington disputes this finding
          and argues “the State, not [trial counsel], strategically
          scheduled [the mother's] dismissal.”


MEMORANDUM DECISION AND ORDER - 20
       Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 21 of 48




                  While Eddington is technically correct that it appears the
              State—not trial counsel—proposed the rescheduling of the
              dismissal, this fact does not undermine the district court's
              ultimate conclusion that there was no actual conflict of
              interest. Trial counsel testified the no-contact order protected
              Eddington's mother against his ex-wife making further
              accusations of intimidation, which protection was important
              because of the case's emotional nature. As this testimony
              shows, trial counsel's decision not to challenge the State's
              rescheduling of the dismissal was not the result of an actual
              conflict but, rather, of trial counsel's reasonable strategy.

                  The circumstantial facts Eddington identifies on appeal
              are inadequate to conclude the district court's findings are
              clearly erroneous. Based on these findings, the district court
              correctly ruled there was no actual conflict of interest.
              Accordingly, the district court did not err in concluding trial
              counsel was not ineffective because he jointly represented
              Eddington and his mother.

(State’s Lodging F-5, pp. 4-5.)

   3. Analysis

       The Court first addresses the state district court’s incorrect finding of fact that the

Idaho Court of Appeals acknowledged and corrected its opinion, cited directly above. On

direct examination, Bartlett recalled that he had asked the prosecution to schedule

Diana’s preliminary hearing (where he expected the State to dismiss the charge) after

Petitioner’s change-of-plea hearing, for the reason that Diana’s no-contact order would

still be in place when she and the victim were both in the courtroom for Petitioner’s

sentencing. On cross-examination, counsel presented Bartlett with Exhibit N, an email

that shows the prosecutors, not Bartlett, had set Diana’s preliminary hearing on the day


MEMORANDUM DECISION AND ORDER - 21
        Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 22 of 48




after Petitioner’s guilty plea. (State’s Lodging E-2, pp. 254-55.) The state district court

mistakenly found that Bartlett had chosen the hearing date, when prosecutors actually

had. However, the Idaho Court of Appeals corrected that error on review and noted that

the error did not affect the outcome of the claim. Petitioner asserts that the Idaho Court of

Appeals made an unreasonable determination of fact when it found that Bartlett’s choice

not to challenge the prosecution’s rescheduling of Diana’s preliminary hearing was based

on “reasonable strategy.”

       On federal habeas review, the findings of fact of the state appellate court (and any

state district court findings of fact not in conflict with state appellate court findings of

fact) are entitled to AEDPA deference. See James v. Ryan, 733 F.3d 911, 916 (9th Cir.

2013) (noting that Johnson “does not require us to ignore a state court’s explicit

explanation of its own decision”); Ylst, 501 U.S. at 804 (holding that the court looks “to

the last reasoned decision” resolving a claim). Therefore, here, this Court presumes that

the finding of fact that the appellate court made—that Bartlett did not select the date of

Petitioner’s mother’s preliminary hearing—is correct. This Court disregards the state

district court’s contrary finding.

       Petitioner argues that the fact that Bartlett did not choose the hearing date

definitively shows that he really had no strategy to have Diana’s case dismissed after

Petitioner’s to keep the no-contact order in place as a protection against any trouble that

might arise between Diana and the victim at sentencing. However, the Idaho Court of


MEMORANDUM DECISION AND ORDER - 22
        Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 23 of 48




Appeals focused not on whether Bartlett requested the hearing on that date based on

strategy, but on whether Bartlett, after received notice of the hearing, chose not to oppose

the rescheduling to that date based on strategy. In other words, while Bartlett’s memory

of who requested the date of the hearing was imperfect, his memory of his reason for

agreeing with that date remained intact and was based in strategy. This is a finding of fact

by the Idaho Court of Appeals that is entitled to deference, meaning that Petitioner bears

the burden of showing that fairminded jurists could not disagree on this point. Petitioner

must show that this factfinding about a strategic reason behind Bartlett’s non-opposition

to Diana’s hearing date was not merely erroneous, but also unreasonable.

       The Court concludes that Petitioner has not met this burden. The Idaho Court of

Appeals’ factfinding is supported by the overall record. There is little in Bartlett’s

testimony to show that he had any motive to lie about this point (or about any other).

Human minds are not infallible when trying to recall what happened four years earlier in

a certain case on a certain day. Elsewhere in his post-conviction testimony, Bartlett was

quick to admit in the hearing when he felt he had been wrong—such as his failure to use

evidence at sentencing that showed a lack of violence and harassing contact between

Petitioner and his ex-wife prior to the crime. That willingness to admit wrongdoing in

one area bolstered his credibility overall.

       Bartlett’s overall testimony about Diana’s representation was credible. He testified

that he had little desire to press for a quicker preliminary hearing for Petitioner’s mother


MEMORANDUM DECISION AND ORDER - 23
       Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 24 of 48




to see whether she would be bound over for trial, because the prosecutors said they would

dismiss the case. “Why would I take any risk at all if they said they were going to dismiss

it?” he testified. (State’s Lodging A-3, p- 253-54.) He also stated: “I had already had

discussions, and they said they were going to dismiss it. And I haven’t had a prosecutor

tell me they were going to dismiss a case and then not do that in my career.” (Id., p. 253.)

       To bolster his argument, Petitioner points to another topic at the change of plea

hearing to attempt to show that his case and Diana’s case were interdependent. At the

plea hearing, the Court wanted to know specifically which charges were included in the

plea agreement. The prosecutor said she was not aware of any new acts for which

Petitioner might be charged, but that she had not had opportunity to review Petitioner’s

telephone call transcripts from the jail for about six weeks. The prosecutor said she would

like to reserve the right to bring new charges arising from any of those unreviewed calls

and did not want that time period included in the claims the State was giving up in the

plea agreement. In response Bartlett stated: “Specifically, Your Honor, the state has

charged his mother with the crime of intimidating a witness, and I’m concerned that

they’ll claim that he’s aiding and abetting that crime.” (State’s Lodging A-3, pp. 6-8.)

The Court then asked the prosecutor and Bartlett to meet during a recess to determine

what, exactly, their agreement was. (Id., p. 7.)

       After the recess, the agreement the prosecutor articulated for the court was:

“anything from today forward would constitute a new crime, but anything that’s


MEMORANDUM DECISION AND ORDER - 24
       Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 25 of 48




happened prior to today’s date, would just be fodder for argument at sentencing.” (Id., p.

8.)

       Petitioner argues that Bartlett’s “statement of concern to the court at the plea

hearing about Petitioner’s exposure to Diana’s charge renders false Bartlett’s statement at

the evidentiary hearing that he “did not believe [Diana’s case] would, in any way, impact

[his] case.” But Petitioner is mixing apples and oranges with this assertion. The “new

acts” issue is about whether Petitioner could be charged with a new crime that would

specifically be excluded from his current case—which is a completely different issue

from whether Petitioner was required to plead guilty to the existing criminal charges to

effectuate the prosecutor’s alleged promise to dismiss Diana’s case.

       Also weighing against Petitioner’s theory that the cases were interdependent is the

reality that Idaho law permitted the State to charge Petitioner with aiding and abetting his

mother’s intimidation of a witness regardless of whether she had been charged at all or

whether her case had been dismissed. See I.C. § 19-1430 (abolishing the distinction

between principals and aiders and abettors). Thus, the prosecutors had no need to leave

Diana’s case open in order to charge Petitioner with aiding and abetting her if his recent

jail phone calls supported such charges.

       Most recently, Petitioner filed a Motion for Leave to Present New Evidence (Dkt.

19) to support his argument that his counsel’s conflict of interest is made clear based on

“new evidence” that the prosecutor in his case—Whitney Faulkner—was intimately


MEMORANDUM DECISION AND ORDER - 25
        Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 26 of 48




involved in prosecuting Petitioner’s mother’s case, at the side of prosecutor Dan Dinger,

even though she denied that to the trial court. Respondent is correct that this evidence, in

the form of the written transcript, is already before the Court. Petitioner desires to submit

the audio version of the hearing, even though it was not considered by the state appellate

courts. The Court will deny the Motion as moot.

       As the Court of Appeals found, “there were never any discussions between the

prosecutors and trial counsel about Eddington's case being linked to his mother’s case,”

nor were there “any plea offers made linking the two cases together.” Even assuming that

Ms. Faulker did work on both Petitioner’s case and Petitioner’s mother’s case, the Court

sees nothing in the record showing that disposition of Diana’s case was dependent upon

disposition of Petitioner’s case, or that Petitioner’s counsel was involved in some sort of

illicit agreement with the prosecutors to that effect.

       After a review of the entire record, this Court fully agrees with the Idaho Court of

Appeals’ decision that Petitioner failed to show an actual conflict of interest when

Petitioner’s counsel simultaneously represented Petitioner’s mother on a facially

meritless charge that was expected to be dismissed for lack of factual support. As the

state district court found, Diana “testified that she, Bartlett, Ron Sr., and a bondsman met

at the jail and Bartlett went through Diana’s email to Carrie line-by-line and concluded it

wasn’t intimidation.” (State’s Lodging E-1, p. 7.) Bartlett also relied on his experience

that the prosecutor’s office had never gone back on its word that it would dismiss a


MEMORANDUM DECISION AND ORDER - 26
       Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 27 of 48




charge. Further, there is insufficient evidence that Bartlett or the prosecutors were

involved in any joint deal to dismiss Petitioner’s mother’s claim only if Petitioner first

pleaded guilty. The mere timing of Petitioner’s mother’s hearing being set by the

prosecutor on a date after Petitioner’s change-of-plea hearing does not show that

dismissal of the mother’s charge was conditioned upon Petitioner’s guilty plea.

       The Court agrees with the state courts that Petitioner’s post-conviction testimony

is not credible compared to the more credible testimony he gave at the change-of-plea

hearing and the sentencing hearing. At the post-conviction hearing, Petitioner testified

that Bartlett told him he had to admit he committed the crime, but Petitioner protested

and told Bartlett he did not commit the crime. However, in Petitioner’s allocution at

sentencing, he clearly stated that he committed the crime:

                  I would like to take this opportunity to express my deep
              sorrow and apologize to Carrie, our children, both of our
              families for the incredible pain and anguish I have caused
              through my actions. I know the damage I’ve done to Carrie is
              irreparable. I pray that she and her family will be allowed to
              heal in peace.

                  I accept full responsibility for my actions on August 9.

(State’s Lodging A-5, p. 96.)

       This Court also agrees that Petitioner has pointed to nothing counsel did that

harmed Petitioner’s case because of the dual representation. Counsel rightly omitted

Diana’s letter and testimony from his sentencing for a strategic reason that benefitted

Petitioner’s case, and counsel would have done so regardless of whether he represented

MEMORANDUM DECISION AND ORDER - 27
        Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 28 of 48




Diana. The content of the letter placed Petitioner’s extended family in a bad light, which

could have reflected badly on Petitioner. The fact that omission of the letter also helped

Diana’s case does not detract from the fact that the letter likely would have harmed

Petitioner’s case.

       Under Strickland, Bartlett was entitled to make strategic decisions about what

evidence to present at sentencing. His strategic decisions were based upon years of

experience—and actual bad experiences—with mothers providing what they erroneously

viewed as “supporting” testimony for their convicted adult children. The record

objectively reflects that the content of Petitioner’s mother’s letter did contain some

potentially harmful content.

       Petitioner also argues that the “conflict of interest” generally prevented his counsel

from performing effectively at sentencing. He asserts: “No defensive argument could be

made for Petitioner at sentencing because doing so would have prejudiced Diana’s

interest in having her case dismissed the next day.” (Id. p. 15.) This allegation is

controverted by the sentencing hearing transcript.

       The record reflects that Bartlett put on an adequate defensive argument in light of

the overwhelming bad facts facing Petitioner. Bartlett asked the Court to not consider

past custody issues, but to acknowledge that the family law courts always considered

Petitioner fit to have 40% custodial time with the children—a decision that would not

have been made if Petitioner had been violent during that time. Bartlett painted a picture


MEMORANDUM DECISION AND ORDER - 28
        Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 29 of 48




of Petitioner as a compassionate nurse with a 17-year-long career. Bartlett highlighted

Petitioner’s record of 48 years without a crime, as well as the particular life stressors

Petitioner was facing that culminated in his decision to go to his ex-wife’s house to

threaten her: Petitioner had just ended an affair, Petitioner’s current wife was pregnant

and he was unsure whether he wanted another child, Petitioner had just lost his job, and

Petitioner felt that he was being shut out as an “outsider” because his ex-wife and

children were heavily involved with a church that he did not attend and a religious

lifestyle he did not embrace. Bartlett asked for the court to consider placing Petitioner in

a Rider program and permitting him to relocate to Montana and remain far away from his

ex-wife.

       This was a reasonable defense argument in light of the gravity of the crime and

clear evidence that Petitioner planned and carried out the crime. An investigating officer

testified that he analyzed the computer in Petitioner’s home and found the following:

                      In the Google searches I observed, you know, put into
              Google itself to search for topics “Murdered Wives”,
              “Gunshots”, “Gunshots to the Head”, “Suicide”, “Suicide
              Gunshots to the Head”, “Rape,” some porn was on there,
              some dating sites, like someone attempted to get on a dating
              site, and I also observed research done. It looked like for that
              case Betty Broderick, who ... had gone through a divorce. It
              seemed like she was infatuated with him. Kept harassing him.
              He had since remarried, I think, it was, like, five years
              afterwards, since their divorce. She would make entry into
              their house, but eventually, the bottom line was, she entered
              the house, shot his new wife twice. Once in the head, once in
              the chest and then shot herself—or shot him—excuse me—
              and killed her ex-husband by breaking into their house.

MEMORANDUM DECISION AND ORDER - 29
        Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 30 of 48




(Id., pp. 32-33.) In addition, Petitioner committed the crime on the wedding anniversary

date of Petitioner and the victim, also indicating a plan. (Id., p. 64.)

       For all of the foregoing reasons, Petitioner has failed to show that a conflict of

interest existed, or, even if it did, that any conflict caused Bartlett to do anything that

harmed Petitioner’s case, including during plea bargaining and at sentencing. This claim

fails under the deferential AEDPA standard, because fair-minded jurists could disagree

whether the Idaho Court of Appeals’ decision is inconsistent with a prior holding of the

United States Supreme Court. It is quite the opposite in this case based on the evidence

from the post-conviction remand hearing—few, if any, reasonable jurists would agree

with his position. Alternatively, this claim fails under the de novo review standard. This

claim will be denied and dismissed with prejudice.

                           CLAIM 2: COERCED GUILTY PLEA

       Claim 2 is that trial counsel was ineffective for pressuring Petitioner to accept the

State’s plea offer. For the reasons that follow, this claim will be denied.

   1. Standard of Law

       The United States Supreme Court has held that the validity of a guilty plea turns

on “whether the plea represents a voluntary and intelligent choice among the alternative

courses of action open to the defendant.” North Carolina v. Alford, 400 U.S. 25, 31

(1970). In Hill v. Lockhart, 474 U.S. 52 (1985), the Court held that a plea is not knowing




MEMORANDUM DECISION AND ORDER - 30
        Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 31 of 48




and voluntary if it was the result of defense counsel's advice amounting to ineffective

assistance of counsel. Id. at 59.

       The United States Supreme Court has noted that “there is no per se rule against

encouraging guilty pleas.” Corbitt v. New Jersey, 439 U.S. 212, 218–19 (1978).

However, a voluntary plea must be free from either “physical or psychological coercion.”

Henderson v. Morgan, 426 U.S. 637, 653 (1976). These standards underlie the Strickland

ineffective assistance of counsel standard set forth above.

   2. Idaho Appellate Court Decision

       On appeal after remand of the coerced plea claim, the Idaho Court of Appeals

addressed the deficient performance aspect of this claim, but declined to address the

prejudice aspect because it was not presented in a procedurally proper posture on appeal:

                  Eddington contends that the day before the hearing to
              change his plea to guilty, trial counsel “raise[d] his voice,”
              “yelled” at Eddington, and “was coercing [him] and
              threatening him with his mother's imprisonment and
              financial ruin if [he] did not plead guilty.” He also contends
              that he was “shocked,” “terrified,” and had “no alternative”
              but to plead guilty. Trial counsel testified to the contrary that
              he did not recall getting angry with Eddington. The district
              court also noted the existence of “extensive” recorded
              conversations between trial counsel and Eddington in which
              trial counsel explained the importance of Eddington making
              his own decision about whether to plead guilty.

                  Based on this evidence, the district court rejected
              Eddington's assertion that trial counsel “yelled at
              [Eddington], got angry, told him he had to [plead guilty], and
              inferred his mother's case would not be dismissed [as] just
              incredulous” and “simply not credible.” Likewise, the district

MEMORANDUM DECISION AND ORDER - 31
       Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 32 of 48




              court also rejected Eddington's testimony at the evidentiary
              hearing that he was lying under oath at the sentencing
              hearing about the voluntariness of his guilty plea due to
              pressure from his trial counsel. These findings are credibility
              findings within the district court's province, are supported by
              the evidence, and will not be disturbed on appeal.

                  Finally, Eddington asserts he “would have made a
              different decision regarding his plea” if he were “aware of
              the multiple contradictory and compassionate [sic]
              statements” his ex-wife made to the police. This argument,
              however, is not one Eddington alleged in his petition for
              relief or argued to the district court. For these reasons, we
              decline to address the argument. See State v. Fodge, 121
              Idaho 192, 195, 824 P.2d 123, 126 (1992) (noting
              longstanding rule not to consider arguments raised for first
              time on appeal).

              Regardless, “the decision to plead guilty before the evidence
              is in frequently involves the making of difficulty judgments.”
              McMann v. Richardson, 397 U.S. 759, 769-70 (1970). “That
              a guilty plea must be intelligently made is not a requirement
              that all advice offered by the defendant’s lawyer withstand
              retrospective examination in a post-conviction hearing.” Id.
              The district court concluded that trial counsel’s advice was
              “competent and reasonable” and that Eddington “ultimately
              made up his own mind” to plead guilty. We agree; the
              evidence supports that Eddington’s plea was knowing and
              voluntary.

(State’s Lodging F-5, pp. 6-7.)

   3. Analysis

       The record reflects that, at the evidentiary hearing, Bartlett convincingly refuted

the claim that he coerced Petitioner to plead guilty to gain dismissal of Petitioner’s

mother’s case to benefit her or to end the case because he thought Petitioner could not


MEMORANDUM DECISION AND ORDER - 32
        Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 33 of 48




afford a trial. Telephone calls presented at the hearing supported Petitioner’s counsel’s

testimony. The state district court carefully made findings of fact regarding Petitioner’s

lack of credibility when placed against the backdrop of testimony from all of the

witnesses, the telephone calls, and the plea agreement documents.

       Petitioner argues that the Idaho Court of Appeals made an unreasonable finding of

fact when it found that the state district court correctly found that the January 14, 2014

phone call between Petitioner and his mother did not contain “discussions ... that their

cases were linked.” (State’s Lodging F-5, p. 5.) Petitioner argues that the state district

court wrongly thought the alleged angry discussion between Petitioner and Bartlett

occurred on that date, when it really occurred the day after that conversation, the timing

of which makes the trial court’s factual finding impossible. Petitioner asserts that the

phone call between him and his mother shows that Petitioner was “confused and anxious”

as to why his mother’s case had not yet been dismissed, and that, but for Bartlett’s advice

to them that they not discuss the cases over the recorded jail phone lines, Petitioner and

his mother would have been more explicit about the dismissal and guilty plea connection

during their phone calls.

       Even assuming that this is an error rather than merely a different perspective of the

content of the phone call, the record still strongly supports the remainder of the Idaho

Court of Appeals’ factfinding. In particular, much more on point is a telephone call

between Bartlett and Petitioner demonstrating that —far from demanding that Petitioner


MEMORANDUM DECISION AND ORDER - 33
        Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 34 of 48




plead guilty against his will—Bartlett took extra care to make sure that the guilty plea

was Petitioner’s decision. The state district court described it as follows:

                  Petitioner and Bartlett discussed the plea offer to which
              Petitioner says, “Wow, kidnaping, that’s bad.” Bartlett
              followed up with, “So, I have your permission to go
              forward?” and Petitioner responds, “Yeah, I guess.” Upon
              hearing that tentative response, Bartlett actually told
              Petitioner to think more about whether to plead because
              Bartlett didn’t want the Petitioner to guess. Bartlett tells
              Petitioner that he thinks pleading out is the right thing to do
              but that Bartlett wants the Petitioner to have more time to
              think about it. There was no discussion about Diana’s case on
              any calls recorded to this point. Petitioner did not enter a plea
              at the status conference on December 12, 2013.

(State’s Lodging E-1, p. 257.) In addition, this claim rests on Petitioner’s credibility,

because Bartlett denied any angry outbursts. The record shows that Bartlett’s testimony at

the post-conviction hearing was more credible than Petitioner’s testimony, both in

content and because Petitioner’s newer testimony completely contradicted his own prior

testimony at the change of plea and sentencing hearings.

       There is insufficient corroborating evidence to support Petitioner’s story that

Bartlett coerced or pressured him to plead guilty. Rather, the record reflects that,

consistent with two decades of criminal law experience, Bartlett gave advice, analyzed

evidence, predicted a negative outcome at trial, recommended taking the plea, and

encouraged Petitioner to take the time to make his own decision on whether to plead

guilty or proceed to trial.




MEMORANDUM DECISION AND ORDER - 34
        Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 35 of 48




       The Court concludes that Petitioner has not shown that the Idaho Court of Appeals

made an unreasonable finding of fact when it decided that the evidentiary hearing

transcript supported the state district court’s findings; that Bartlett testified more credibly

than Petitioner at the evidentiary hearing; and (b) that Petitioner’s plea was knowing and

voluntary. Petitioner’s reference to a vague conversation between his mother and himself

that does not address the particular topic at issue is not convincing. In addition, no other

corroborating evidence shows that any coercion or undue pressure entered into

Petitioner’s decision to plead guilty, especially given his denial of coercion at the change

of plea hearing and his admission of guilt at the sentencing hearing. No deficient

performance is evident from the record. Petitioner has failed to show that fair-minded

jurists could not disagree whether the Idaho Court of Appeals’ decision that his counsel

did not perform deficiently is inconsistent with Strickland. Because an ineffective

assistance claim that fails on either Strickland prongs fails altogether, Petitioner is not

entitled to relief on this claim. The result is the same under de novo review.

       CLAIM 3(A): FAILURE TO INVESTIGATE DISCOVERY MATERIALS

       Claim 3(a) is that Bartlett failed to investigate the discovery he obtained in the

case; namely, that he failed to listen to the audio recordings of police interviews of

Petitioner’s ex-wife that contravened her sentencing hearing testimony that Petitioner had

been violent throughout their history.




MEMORANDUM DECISION AND ORDER - 35
        Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 36 of 48




   1. Idaho Appellate Court Decision

       The Idaho Court of Appeals addressed this claim as follows:

                  The district court concluded that Eddington “has not met
              his burden of showing that counsel was ineffective because he
              failed to listen to the audio recordings [of his ex-wife’s]
              police interviews. The preponderance of the evidence is that
              [trial counsel] did listen to that audio and was prepared to
              address it at sentencing.” The evidence supports this
              conclusion, which turns on a credibility issue. Evaluating the
              credibility of the testimony of Eddington and trial counsel;
              weighing that testimony; and drawing inferences therefrom
              are functions solely within the district court’s province, and
              we decline to second-guess such matters.

(State’s Lodging F-5, p. 6.)

   2. Analysis

       Here, Petitioner provides no convincing factual or legal argument to show that the

Idaho Court of Appeals’ factfinding about Bartlett’s credibility and Petitioner’s lack of

credibility was erroneous or unreasonable. There were two sets of audio recordings

referenced at the post-conviction hearing—present jail phone calls and past investigative

audios. Bartlett testified that there were about 160 present jail phone calls between Ron

and Diana, Ron and Tracy, and Ron and other people. (State’s Lodging E-3, p. 11.)

Bartlett testified: “I listened to all of the audios in the case with the exception of some of

the jail calls. Of course, they just kept rolling out and rolling out and rolling out. But I

listened to all the investigative audios in the case multiple times.” (State’s Lodging E-2,

p. 245.)



MEMORANDUM DECISION AND ORDER - 36
           Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 37 of 48




           Petitioner testified that Bartlett told him that Petitioner’s family, who was paying

for the defense, could not afford for trial counsel to listen to all of the audiotapes. It is

unclear whether “audiotapes” meant the jail phone calls, the investigative audios, or both.

Only the investigatory audiotapes are relevant to the sentencing claim. Regardless, the

state court found that Petitioner was not credible, and Bartlett was credible in testifying

that he listened to the investigatory audiotapes several times. The record supports such a

finding. Therefore, Petitioner has failed to show deficient performance in preparation,

and this claim fails on the first prong of Strickland. Because reasonable jurists could

disagree whether the Idaho Court of Appeals’ opinion is inconsistent with Strickland, this

claim fails under deferential AEDPA review. It also fails under de novo review.

                   CLAIM 3(B): FAILURE TO PREPARE FOR SENTENCING

           Related to Claim 3(a) is Petitioner’s Claim 3(b), that Bartlett failed to prepare

adequately for sentencing because of the alleged conflict of interest, specifically that

Bartlett failed to cross-examine the victim during the victim impact statement at the

sentencing hearing.

      1. Idaho Appellate Court Decision

           On appeal after remand in the post-conviction matter, the Idaho Court of Appeals

assumed that Bartlett performed deficiently based on his own admission,2 but denied the




2
    Bartlett testified at the post-conviction hearing as follows:


MEMORANDUM DECISION AND ORDER - 37
         Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 38 of 48




claim for failure to show prejudice to the defense. However, Petitioner takes issue with

the following italicized portions of the appellate court’s opinion:

                    Eddington claims his trial counsel was ineffective for
                failing to object to Eddington's ex-wife's testimony or to
                cross-examine her at his sentencing hearing. Eddington does
                not identify any objections trial counsel should have made or
                any specific cross-examination. Eddington does, however,
                reference the audiotapes of his ex-wife's police interviews and
                his phone calls, emails and texts to her, and he suggests this
                information would have disputed the State's narrative that he
                was “an obsessive, controlling, manipulative, stalking
                individual who was violently abusive.”

                    Generally, whether to object or to cross-examine a witness
                involves trial counsel's tactical or strategic decisions, which
                this Court will not second-guess on appeal unless the
                decisions are a result of inadequate preparation, ignorance of
                relevant law, or other shortcomings capable of objective
                evaluation. Gonzales, 151 Idaho at 172, 254 P.3d at 73. In
                this instance, however, trial counsel expressly acknowledged
                he mistakenly failed to highlight at Eddington's sentencing
                hearing the inconsistency between the testimony of
                Eddington's ex-wife about his abuse and prior information
                indicating Eddington had never been physically abusive.

Q.       Now, with regards to your sentencing notes, had you intended to make that [that
Carrie never claimed abuse during marriage before] an issue at sentencing?

A.      I had. I intended to make an issue that Carrie had never claimed during the very
contentious??? long custody dispute that there was violence between them, had told
Dixon in an interview that he hadn’t been violent before. There was the discussion about
also e-mails, that there weren’t threats of violence in those. And I intended to make that
point.

Q.      And, what did you discover?

A.      I discovered that I failed to make that point in any kind of clear way, and that was
an absolute failure.

(State’s Lodging E-2, p. 243.)


MEMORANDUM DECISION AND ORDER - 38
       Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 39 of 48




                  Given trial counsel's acknowledgement of the mistake, we
              assume for purposes of our analysis that trial counsel's
              representation fell below an objective standard of
              reasonableness. See Aragon, 114 Idaho at 760, 760 P.2d at
              1176. Despite this assumption, however, Eddington has failed
              to establish prejudice. To establish prejudice, Eddington must
              show a reasonable probability that, but for his trial counsel's
              mistake, the outcome of the sentencing would have been
              different. See Lafler v. Cooper, 566 U.S. 156, 165 (2012)
              (explaining prejudice standard extends to sentencing); see
              also Richman v. State, 138 Idaho 190, 194, 59 P.3d 995, 999
              (Ct. App. 2002) (requiring evidence [showing that the] court
              would have ordered different sentence to show deficient
              performance prejudiced defendant).

                  Eddington failed to make this showing. As the district
              court noted, trial counsel's failure to mention the lack of prior
              physical abuse does not overshadow the gravity of
              Eddington's offense and the related facts, including that he
              held his ex-wife at gunpoint for over an hour, threatening to
              kill her; contemplated the crime over a course of time; and,
              before his crime, reviewed “gruesome photos of head
              wounds” and conducted Internet searches of “gunshot
              wounds” and of “murdered wives.” Relying on these facts,
              the district court concluded Eddington would have received
              the same sentence, regardless of the audiotapes of his ex-
              wife's police interviews. This conclusion is supported by the
              evidence, and we agree trial counsel's failure to object to the
              testimony of Eddington's ex-wife and to cross-examine her
              did not prejudice Eddington.

(State’s Lodging F-5, pp. 8-9 (emphasis added).)

          2. Analysis

       With respect to the Strickland prejudice prong, Petitioner argues that the above

portion of the state appellate decision applied the wrong standard because the state


MEMORANDUM DECISION AND ORDER - 39
           Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 40 of 48




district court decision also applied the wrong standard—that is, whether the sentencing

court “would have given a different sentence,” rather than whether there was a

“reasonable probability” of a different outcome. (Dkt. 14, pp. 25-28; see also State’s

Lodging E-1, pp. 277-278 (state district court’s analysis of Strickland prejudice prong).)3

The problematic feature of his argument is that the post-conviction judge and the

sentencing judge were one and the same. Petitioner argues, “[e]ven if the evidence did

not, in fact, change Judge Norton’s mind, there could still have been a reasonable

probability that it would have changed her mind.” (Dkt. 14, p. 27.)

          Under a different set of procedural facts, such an argument would be well-taken,

based on the following explanation of Strickland given by Justice O’Connor in her

concurring opinion in Williams v. Taylor:

                      Take, for example, our decision in Strickland v.
                  Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674
                  (1984). If a state court were to reject a prisoner's claim of
                  ineffective assistance of counsel on the grounds that the
                  prisoner had not established by a preponderance of the
                  evidence that the result of his criminal proceeding would have
                  been different, that decision would be “diametrically
                  different,” “opposite in character or nature,” and “mutually
                  opposed” to our clearly established precedent because we

3
    In Strickland v. Washington, 466 U.S. 668, 695 (1984), the Court explained:

The governing legal standard plays a critical role in defining the question to be asked in
assessing the prejudice from counsel's errors.... When a defendant challenges a death
sentence such as the one at issue in this case, the question is whether there is a reasonable
probability that, absent the errors, the sentencer—including an appellate court, to the
extent it independently reweighs the evidence—would have concluded that the balance of
aggravating and mitigating circumstances did not warrant death.



MEMORANDUM DECISION AND ORDER - 40
        Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 41 of 48




                held in Strickland that the prisoner need only demonstrate a
                “reasonable probability that ... the result of the proceeding
                would have been different.” Id., at 694, 104 S.Ct. 2052.

Id. (O’Connor, J., concurring), 529 U.S. at 405–06.

        However, in Idaho, post-conviction cases are assigned whenever possible to the

same judge who presided over the original criminal case. (See State’s Lodgings A-5, E-

1.) Doing so gives the judge the benefit of having experienced the pretrial and trial

proceedings first hand, including having observed the demeanor of the parties and

witnesses at trial and sentencing.4 Therefore, it makes sense in this particular procedural



4
 The United States Court of Appeals for the Ninth Circuit and the United States Supreme Court have
addressed and approved of the propriety of assigning cases according to this model. For example, in the
context of a due process claim in Murray v. Schriro, the court explained:

                 Roger has not identified any Supreme Court case holding that a
        defendant is deprived of due process when the trial judge presides over post-
        conviction proceedings. Rather, the opposite is true. See id.; see also Cook v.
        Ryan, 688 F.3d 598, 612 (9th Cir. 2012) (noting that the trial judge was “ideally
        situated” to make an assessment of the facts when resolving post-conviction
        issues) (quoting Schriro v. Landrigan, 550 U.S. 465, 476, 127 S.Ct. 1933, 167
        L.Ed.2d 836 (2007) ). The distinction is plain. As a fact witness, the judge would
        be seeking to persuade the finder of fact to a certain view of the evidence. As the
        presiding jurist, the judge is the factfinder, with absolutely no incentive to shade
        the facts one way or the other. See, e.g., Fed. R. Evid. 605 (providing that the
        presiding judge may not testify as a witness in the trial over which he presides);
        see also United States v. Berber–Tinoco, 510 F.3d 1083, 1091 (9th Cir. 2007)
        (holding that a trial court judge is not a competent witness to factual matters in a
        case over which he presides). No similar conundrum exists when the trial judge
        presides over post-conviction proceedings. In the post-conviction proceedings,
        the judge functions as a reviewer of the trial proceedings rather than as a
        chronicler of the facts. As the Supreme Court has explained, the trial judge's
        unique knowledge of the trial court proceedings renders him “ideally situated” to
        review the trial court proceedings. Landrigan, 550 U.S. at 476, 127 S.Ct. 1933.

Id., 882 F.3d 778, 820–21 (9th Cir.), cert. denied sub nom. Murray v. Ryan, 139 S. Ct. 414 (2018).


MEMORANDUM DECISION AND ORDER - 41
           Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 42 of 48




context for the post-conviction judge to use the phrase that the additional evidence

“would not have made a difference,” because the judge was analyzing her own

sentencing decision, as opposed to analyzing another judge’s sentencing decision. In

contrast, a judge analyzing a different judge’s sentencing decision could determine only

there there was, or was not, “a reasonable probability that it would have made a

difference” to the sentencing judge.5

          At the state appellate court level, however, the jurists making the decision are

different from the original factfinding sentencing judge; therefore, they must use the

“reasonable probability “ standard, as the Idaho Court of Appeals recognized.

          As noted above, the Idaho Court of Appeals presumed deficient performance and

analyzed the claim on Strickland’s prejudice prong. (State’s Lodging F-5, pp. 8-9.) The

appellate court therefore identified the correct standard of law—not that the outcome of

the sentencing would have been different—but, “a reasonable probability that, but for his

trial counsel’s mistake, the outcome of the sentencing would have been different.” (Id. at


5
    In Strickland, the Court explained the reasoning behind the “reasonable probability” standard:

                  In determin[ing] whether the specified errors resulted in the required prejudice, a court
                  should presume, absent challenge to the judgment on grounds of evidentiary
                  insufficiency, that the judge or jury acted according to law. An assessment of the
                  likelihood of a result more favorable to the defendant must exclude the possibility of
                  arbitrariness, whimsy, caprice, “nullification,” and the like.... The assessment of prejudice
                  should proceed on the assumption that the decisionmaker is reasonably, conscientiously,
                  and impartially applying the standards that govern the decision.

466 U.S. at 694–95.



MEMORANDUM DECISION AND ORDER - 42
        Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 43 of 48




8.) The Idaho Court of Appeals then concluded: “Eddington failed to make this

showing.” (Id.)

        In the same paragraph, the appellate court discussed the lower court’s reasoning

and its ruling:

               As the district court noted, trial counsel’s failure to mention
               the lack of prior physical abuse does not overshadow the
               gravity of Eddington’s offense and the related facts, including
               that he held his ex-wife at gunpoint for over an hour,
               threatening to kill her, contemplated the crime over a course
               of time, and, before his crime, reviewed “gruesome photos of
               head wounds” and conducted Internet searches of “gunshot
               wounds” and of “murdered wives.” Relying on these facts,
               the district court concluded Eddington would have received
               the same sentence, regardless of the audiotapes of his ex-
               wife’s police interviews.

(Id.)

        Also in the same paragraph, in analyzing the district court’s conclusion, the Idaho

Court of Appeals did not conclude that the sentence “would not have been different,” but

instead concluded that the deficiencies “did not prejudice Eddington.” (Id.)

        Petitioner asserts that the Idaho Court of Appeals opinion is contrary to the

Strickland standard, even though the Idaho Court of Appeals identified the correct

standard of law, concluded that Petitioner failed to make that showing, and concluded

that the deficiencies “did not prejudice” Petitioner. However, a habeas corpus court is

not “require[d] ... to ignore a state court’s explicit explanation of its own decision.”

James v. Ryan, 733 F.3d at 916. The double deference standard requires Petitioner to


MEMORANDUM DECISION AND ORDER - 43
       Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 44 of 48




show that no reasonable jurist would disagree with his contention that the Idaho Court of

Appeals did not use the “reasonable probability” standard to review the state district

court’s decision. See id. Indeed, in the context of and because of the serious nature of the

crime and the gruesome research Petitioner conducted before the crime, Petitioner failed

to show that there was a reasonable probability that, but for his trial counsel’s mistake,

the outcome of the sentencing would have been different” had a different reasonable

sentencing judge heard Petitioner’s case. (Id. at 8.)

       Assuming, as the state courts did, that Bartlett rendered deficient performance on

this point, the Court turns to whether that omission prejudiced Petitioner’s defense at

sentencing. The Court agrees with the Idaho courts that it did not.

       First, Bartlett did make the argument that Carrie exaggerated the degree of

violence in her relationship with Petitioner. Bartlett made the important point that the

custody judge would not have continued to give Petitioner 40% custody of their children

if there had been such violence. That point was undisputed. Bartlett certainly could have

bolstered his argument if he had remembered to ask for admission of the police interview

that showed Carrie admitting that violence had not occurred during their long custody

dispute. However, Bartlett still would have had to tread very lightly in that area so as not

to be perceived as attacking the victim.




MEMORANDUM DECISION AND ORDER - 44
       Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 45 of 48




       Along with his emphasis upon the fact that Petitioner had 40% physical custody of

his children, Bartlett made a fairly convincing argument at trial that the prior custody

battles were not relevant:

                   And it’s very easy now with Mr. Eddington sitting here,
              to say every little bad thing you can possibly imagine about
              him because, frankly, I’m not in a position, no more inclined
              to want to be, attack Ms. Eddington about those things, about
              why they didn’t get along, about why there were so many
              difficulties in the custody issue, and, yet, every little thing,
              her perception of him, has come in, and I’m troubled by that
              because this court’s supposed to be sentencing for the conduct
              for which he pled guilty, and I trust the court knows that.

                  Carrie Eddington and her family are angry, and they’re
              frustrated, and they’re mad, and they’re scared, and for that
              reason, they don’t have perspective.

(State’s Lodging A-5, p. 80.)

       At the post-conviction hearing, Bartlett testified about the extreme care with which

a defense attorney has to bring forward evidence aimed at the victim’s credibility at a

sentencing hearing:

                  I represent the client, and I don’t want to be seen as
              attacking a victim ... [b]ecause I am in some way the
              embodiment of the client. If I am attacking a victim, then it is
              though the defendant is reattacking the victim.

                  * **
                     Also, it ignores the fact that a crime has been
              committed and that person is in fact a victim of that crime.
              And so attacking a person at sentencing I think is almost
              always going to backfire. In fact, there have been times when
              I have desperately tried to make a point that came close to
              attacking. That wasn’t the purpose, but one could see it that

MEMORANDUM DECISION AND ORDER - 45
       Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 46 of 48




              way, and it has backfired. It’s something you have to be very
              careful about because, of course, the system is there for a
              reason. This is a sentencing of your client, not the victim.

                     And a bunch of bad information about the victim,
              particularly if it is not related to the offense, is not useful to
              the court and is likely to result in harm to your client.

(State’s Lodging E-2, pp. 230-31.)

       While perhaps Bartlett could have very gently raised the evidence that showed a

lack of violence and harassing behavior before the crime was committed without directly

attacking Carrie, this Court’s review of the entire record leads it to conclude that the

failure to bring forward the police interview, emails, or other minor discrepancies

between what Carrie said before and after the crime would have done little to deflate the

terrifying circumstances of the crime.

       At sentencing, Carrie testified as follows:

                      Honorable Judge, the actions of Ron Eddington have
              greatly affected my life. The night that he broke into my
              home and held me at gunpoint for an extended period of time
              was by far the worst night of my life. I have never felt a
              paralyzing fear like I did when I opened my eyes to find my
              ceiling fan on and Ron standing in front of me holding a
              handgun. Immediately my body started shaking so badly that
              I felt soreness in my arms and shoulders for days afterwards.

                     I found it difficult to open my mouth to speak or even
              breathe normally. I realized later that I had urinated on my
              bed without knowing it I was so afraid. I was unable to work
              for almost two weeks. Having Ron point a gun at me
              repeatedly, over and over, telling me his plan to shoot me and
              then lay down beside me and kill himself, hearing a clicking
              sound coming from a handgun, seeing his finger on the

MEMORANDUM DECISION AND ORDER - 46
         Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 47 of 48




                trigger, to even go so far as to describe the type of bullets he
                would use to murder me, is beyond terrifying.

(Id., p. 6.)

        Carrie’s father recounted that he had received a telephone call from the victim

about 3:52 in the morning:

                        She was crying, frantic and hysteric, I guess. It’s hard
                to describe. And she immediately told me that Ron had come
                to her house, broken in, pointed a gun at her, threatened to kill
                her and then kill himself, and, told me that, she didn’t need to
                worry. It wouldn’t hurt, that he had hollow point bullets in the
                gun, and there would be no pain, whatsoever, and he wanted
                to be found laying in bed, his bed, with her, and then, of
                course, I immediately told her that I was on my way to come
                to her.

(Id., p. 16.)

        This Court concludes that the Idaho Court of Appeals recognized and applied the

correct federal standard, and this Court is bound to review “the last reasoned decision” by

a state appellate court, not the underlying district court opinion. See Ylst, 501 U.S. at 804.

Where the state district court findings and conclusions differ from the state appellate

court, it is the state appellate court’s decision that governs and is reviewed by the federal

habeas court. See James v. Ryan, 733 F.3d at 916. Because Petitioner has not shown that

fair-minded jurists could not disagree that the Idaho Court of Appeals applied the correct

standard and came to the correct conclusion on the prejudice prong of Strickland, he is

not entitled to federal habeas corpus relief. Therefore, this claim will be denied and

dismissed with prejudice.

MEMORANDUM DECISION AND ORDER - 47
      Case 1:19-cv-00291-REB Document 22 Filed 03/31/21 Page 48 of 48




                                            ORDER

     IT IS ORDERED:

  1. Respondent’s Motion for Extension of Time (Dkt. 16) is GRANTED. The sur-
     reply brief is deemed timely and has been considered.
  2. Petitioner’s Motion for Leave to Present New Evidence (Dkt. 19) is DENIED as
     moot.
  3. The Petition for Writ of Habeas Corpus (Dkt. 1) is DENIED and DISMISSED
     with prejudice.
  4. The Court finds that its resolution of this habeas matter is not reasonably
      debatable, and a certificate of appealability will not issue. See 28 U.S.C.
      § 2253(c); Rule 11 of the Rules Governing Section 2254 Cases. If Petitioner files
      a timely notice of appeal, the Clerk of Court shall forward a copy of the notice of
      appeal, together with this Order, to the United States Court of Appeals for the
      Ninth Circuit. Petitioner may seek a certificate of appealability from the Ninth
      Circuit by filing a request in that court.




                                                   DATED: March 31, 2021




                                                   Honorable Ronald E. Bush
                                                   Chief U. S. Magistrate Judge




MEMORANDUM DECISION AND ORDER - 48
